Case 1:19-cv-06369-DLC Document4 Filed 09/13/19 Page 1 of 1

UNITED STATES DISTRICT COURT

sourmanprstercroneyyors 4 MEMO ENDORSED

 

 

 

 

 

 

 

RACHEL SALPETER-LEVY,
Plaintiff, - CASE NO.: 1;19-cv-06369
-against-
CYPRESS SEMICONDUCTOR CORP.,DR. | USDC SDNY
W. STEVE ALBRECHT, HASSANE EL- DOCUMENT
KHOURY, OH CHUL KWON, CATHERINE |
, : ECTR LY FILED
P. LEGO, CAMILLO MARTINO, JOHND. — E ONICAL
MCCRANIE, JEFFREY J. OWENS, DOC aT ala
JEANNINE P. SARGENT, and MICHAEL S._ : DATE FILED: “i / 13/1
WISHART, ; ~
Defendants.
we ee ee ee X
NOTICE OF DISMISSAL

 

Notice is hereby given that pursuant to Rule 41(a)(1)(A)(j) of the Federal Rules of Civil
Procedure, Plaintiff voluntarily dismisses the above-titled action as moot. This notice of dismissal

is being filed with the Court before service by Defendants of either an answer or a motion for

 

summary judgment.
Dated: September 13, 2019 Respectfully Submitted,
MONTEVERDE & ASSOCIATES PC
/s/ Juan E. Monteverde
; Juan E. Monteverde
Se ancleredl. The Empire State Building
poo. Lk 350 Fifth Avenue, Suite 4405
ett New York, New York 10118
/ GB Tel: 212-971-134]
( 3/1 4 Fax: 212-202-7880

Attorney for Plaintiff

 

 
